 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    WILLIAM J. GRADFORD,                             Case No.: 1:19-cv-01783-SKO (PC)

12                        Plaintiff,                   ORDER TO SHOW CAUSE WHY MOTION
                                                       TO PROCEED IN FORMA PAUPERIS
13            v.                                       SHOULD NOT BE DENIED

14    TIEXIERA, et al.,                                (Doc. 2)

15                        Defendants.                  21-DAY DEADLINE

16

17          On December 23, 2019, Plaintiff William J. Gradford filed a motion to proceed in forma

18   pauperis (IFP). (Doc. 2.) In his motion, Plaintiff states that he received a $3,000 settlement earlier

19   this year. (Id.) This is more than enough to pay the $400 filing fee in this action; therefore,

20   Plaintiff must show why he is entitled to IFP status.

21          Proceeding “in forma pauperis is a privilege not a right.” Smart v. Heinze, 347 F.2d 114,

22   116 (9th Cir. 1965). While a party need not be completely destitute to proceed IFP, Adkins v. E.I.

23   DuPont de Nemours & Co., 335 U.S. 331, 339-40 (1948), “‘the same even-handed care must be

24   employed to assure that federal funds are not squandered to underwrite, at public expense, either

25   frivolous claims or the remonstrances of a suitor who is financially able, in whole or in material

26   part, to pull his own oar.’” Doe v. Educ. Enrichment Sys., No. 15-cv-2628-MMA-MDD, 2015

27   U.S. Dist. LEXIS 173063, *2 (S.D. Cal. 2015) (quoting Temple v. Ellerthorpe, 586 F. Supp. 848,

28   850 (D.R.I. 1984)). Hence, “the court shall dismiss the case at any time if the court determines
 1   that the [plaintiff’s] allegation of poverty is untrue.” 28 U.S.C. § 1915(e)(2)(A).

 2            Plaintiff may have adequate funds to be required to pay the filing fee in full to proceed in

 3   this action. Accordingly, within 21 days of the date of service of this order, Plaintiff SHALL

 4   show cause why his motion to proceed IFP should not be denied, and why this action should not

 5   be dismissed without prejudice to refiling with prepayment of the filing fee. Failure to respond

 6   to this order will result in dismissal for failure to obey a court order.

 7
     IT IS SO ORDERED.
 8

 9   Dated:     December 27, 2019                                   /s/   Sheila K. Oberto             .
                                                         UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                         2
